Seevejrs, J.
x. gbaud lenn:o£Vse?vice expires. I. The record in the foregoing cases and the questions to be determined are precisely the same, and therefore but a single opinion is required. The first ground in the motion in arrest of judgment is that the indictment was found on the seventh day of January, 1885, by a grand jury drawn, selected, and summoned for the year 1884. The term of court at which the-indictment was found commenced on the eighth day of *232December, 18S4, and, as the record fails to show anything to the contrary, it must be assumed that the term continued until the finding of the indictment. The statute provides that a list consisting of seventy-five persons shall annually be made, from which to select grand jurors for the year, commencing on the first day of January. The grand jurors shall be selected for the first term in the year at which jurors are required, commencing next after tlie first day of January in each year, and shall serve for one year. Code, § § 234, 239.
The grand jury in the case at bar, when impaneled, was a legally constituted body. Now, does it cease to be such before the adjournment of the term? If so, there must be a statute which in terms so declares, because in contemplation of law the whole term is considered as but one day. 2 Bouv., Law Dict., 787. The statute in terms provides that the grand jurors shall be selected for the first term in the year at which jurors are required, commencing next after the first day of January in each year. The jurors so selected cannot act as such until that time or term. They serve for one year, or until the corresponding term in the succeeding year. Owing to a change in the statute, State v. Delong, 12 Iowa, 453, is no longer applicable.
2. criminal caungiiq?1’ saneéfintiieimeut. ciupii II. The next ground urged in arrest of judgment is that two offenses are charged therein. The indictment is substantially the same as in State v. Dean, 44 Iowa, 648, and, following that case, we tpe iu(pctment in this case is not bad for duplicity.
Affirmed.